Order entered May 24, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00316-CR

                             CARLOS MEDRANO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                            Trial Court Cause No. 2-11-418

                                          ORDER
       We GRANT the State’s May 20, 2013 unopposed second motion for extension of time to

file the State’s brief. The State=s brief tendered to the Clerk of the Court on May 20, 2013 is

DEEMED timely filed as of the date of this order.




                                                     /s/   LANA MYERS
                                                           JUSTICE